Citation Nr: 0007159	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) rating for left 
hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1971 to 
August 1972 and in Vietnam from August 1971 to January 1972.

This appeal arises from a decision by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).     

The veteran has raised the issues of new and material 
evidence for right hearing loss and dizziness due to an ear 
condition.  These issues are not in appellate status and are 
referred to the RO for appropriate action.  Service 
connection was granted for tinnitus, 10 percent disabling by 
rating decision dated in November 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran did not engage in combat.

3.  The veteran's accounts of stressors are not credible.

4.  The veteran's current diagnosis of PTSD is based on his 
unverified account of stressors, which is insufficient to 
support the diagnosis.

5.  The veteran has level I hearing in his left ear.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995).

2.  The criteria for a compensable rating for left hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.85, 4.87, Diagnostic Codes 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in Vietnam from August 1971 to January 
1972.  His DA Form 20 indicates that he was trained as a 
light weapons infantryman.  The form also indicates that he 
was present during an unnamed campaign in Vietnam.  His DD 
Form 214 indicates that he was awarded the National Defense 
Service Medal, Vietnam Service Medal with one Bronze Star, 
Vietnam Campaign Medal with 60 device, one overseas service 
bar and a sharpshooter badge.  His records are negative for 
any evidence of wounds or awards for valor.  

Service medical records contain a September 1971 report of an 
examination for proposed separation that states that the 
veteran had sensorineural hearing loss.  In January 1972 
Clinical Record Cover Sheet shows that the veteran was found 
to have used heroin.  He was transferred to General Medicine 
Clinic in the continental United States.  He was placed in a 
medical holding company for his behavioral disorder (drug 
abuse).  A June 1972 Army mental status examination report 
states that the veteran's behavior was normal and his mood 
was level.  The impression was no significant mental illness.  
The history segment of the June 1972 separation examination 
report states that the veteran complained of depression for 
the 17 months since he had been in the Army.  The examination 
segment found that there was no psychiatric disease 
demonstrated.  

A January 1975 rating decision established service connection 
and awarded a noncompensable evaluation for hearing loss of 
the left ear.  

During a June 1987 VA neuropsychiatric examination the 
veteran stated that he was in Vietnam from July 1971 to 
January 1972.  He was a grunt with the Americal Division 
until they were broken up and he went to the 1st Cavalry as 
an armored personnel carrier (APC) driver.  He said the had 
not been right since Vietnam.  He saw children eating out of 
a garbage dump there.  He also remembered that Vietnam was a 
pretty country.  The report is negative for any other 
complaints of stressors.  The veteran claimed that he was 
medevaced from Vietnam because of a hearing loss.  The 
service found out he was on drugs and he spent a lot of time 
in the drug center.  He could not seem to handle it, could 
not adjust and finally ended up with an Article 15 
[nonjudicial punishment].  He still heard a voice from 
Vietnam.  He had been in prison for robbery twice since 
service.  The report does not contain a diagnosis of PTSD.

A September 1987 rating decision continued the noncompensable 
evaluation for the veteran's left hearing loss and denied 
service connection for PTSD.

In August 1993 the veteran stated that his stressors 
consisted of the death of his friend Ivory McKinney, the 
wounding of Robert Martin, seeing numerous soldiers die, 
being attacked and finding children eating from the dump 
where there were also dead bodies.

During an October 1993 VA PTSD examination, the veteran gave 
a history that while he was in Vietnam, he was in the front 
lines shooting, killing, watching his friends die and trying 
to help them.  He saw bodies torn apart and dead swollen 
babies.  He described his current symptoms.  The diagnosis 
was PTSD.  

A March 1994 rating decision found new and material evidence 
but denied the claim because the stressors were insufficient 
and because the medical evidence did not constitute PTSD.  

Treatment records dated from January 1993 to August 1997 from 
the DeKalb County Mental Health Services reveal that a 
diagnosis of PTSD was made on several occasions, but are 
negative for any indication of what stressors, if any, were 
considered in reaching the diagnosis.  

A March 1997 VA inpatient treatment note states that the 
veteran had had several recent stressors but is negative for 
evidence of specific in-service stressors.

An April 1997 VA halfway house evaluation contains a history 
of serious depression after Vietnam but is negative for a 
listing of specific stressors.  It was opined that in 
addition to his other problems, the veteran had symptoms of 
Vietnam-related PTSD, but referral to an appropriate clinic 
was pending.  

An April 1997 VA discharge summary concerns the veteran's 
then current symptoms and is negative for evidence regarding 
stressors.  The diagnoses were alcohol dependence, marijuana 
dependence, history of intravenous heroine abuse in remission 
since 1980 and PTSD.

A June 1997 VA audiological examination revealed puretone 
thresholds of:




HERTZ




500
1000
2000
3000
4000
Ave.
LEFT
--
20
20
20
30
22.5

Speech recognition was 100 percent.  The June 1997 VA 
Assessment of Social Efficiency noted that there was positive 
middle ear pressure but that the veteran's hearing was within 
normal limits for rating purposes with excellent word 
recognition ability for both ears.  An August 1997 VA ear, 
nose and throat consultation report states that the veteran's 
audiological examination was within normal limits with 100 
percent speech discrimination.  

A November 1997 rating decision continued the noncompensable 
evaluation for the left ear.

During the veteran's personal hearing in February 1998 he 
testified that his unit took incoming rounds one night and 
the next day he could not hear.  He was medevaced out of his 
unit and then out of Vietnam.  He had hearing loss in both 
ears at the time.  His left ear has a ringing in it and he is 
off-balance and has had light-headedness ever since that 
incident.  He was told that an eardrum is inside out.  Early 
in the hearing the veteran testified that he received a 
Bronze Star.  On further questioning he stated that he meant 
that he received a Vietnam Service Medal with one Bronze 
Star.  He was an 11B [infantryman] at first and drove tracks 
after he was transferred to the 1st Cavalry.  During an 
ambush one of his gunners took some shrapnel.  He drove tanks 
and APCs in the armored division of the 196th Light Infantry 
Brigade.  The death of Ivory McKinney was a stressor, but he 
was not with him when he died, he found out about it.  
Another incident occurred on the outskirts of Da Nang in 1970 
or 1971.  He was exposed to incoming rounds in Chu Lai.

He complained of nightmares and flashbacks.  In particular, 
he complained of one in which he saw a soldier blown up but 
he could not get to him.  He would see children and the 
bodies of children.  

During his April 1998 VA PTSD examination the veteran 
described the incident in which a soldier was blown up.  He 
described incoming rounds and voices calling for help.  One 
time his squad lost six men.  

The examiner reviewed the March-April 1997 VA discharge 
summary and stated that a diagnosis of PTSD was supportable; 
all the other diagnoses were secondary.  

An April 1998 VA audiological examination revealed puretone 
thresholds 




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
--
15
20
20
20
18.75

Speech recognition was 100 percent.  The remarks state that 
his hearing was normal with excellent speech recognition in 
both ears.  

Information obtained from the Vietnam Veterans' Wall Memorial 
reveals that Cpl. Ivory Mc Kinney was killed in action in May 
1970, nine months prior to the veteran entering military 
service.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder. 3 8 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997). Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires: 1) 
medical evidence establishing a clear diagnosis of the 
condition; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).

With respect to the diagnosis criterion, the Court has 
indicated that a "clear" diagnosis of PTSD is, at minimum, 
"an unequivocal one."  Cohen, 10 Vet. App. at 139.

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary).  Thus, the sufficiency of a stressor to cause PTSD 
is a clinical determination for the examining mental health 
professional.  Cohen, 10 Vet.App. at 153 (Nebeker, Chief 
Judge, concurring by way of synopsis).

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it is 
presumed that the diagnosis was made in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor (or stressors)."  Id.  If 
there is a question as to whether the report or examination 
is in accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed.  Id.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the VA otherwise 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki, 6 Vet. App. at 98.

The Court has also stated that a determination of combat 
status is to be made "on the basis of the evidence of 
record", Cohen, 10 Vet. App. at 146 (citing West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994)) and that section 1154(b) 
itself "does not require the acceptance of a veteran's 
assertion that he was engaged in combat", Cohen, supra 
(emphasis added).  The Court has also held that combat status 
may be determined "through the receipt of certain recognized 
military citations or other supportive evidence".  West, 7 
Vet. App. at 76.  The phrase "other supportive evidence" 
serves to provide an almost unlimited field of potential 
evidence to be used to "support" a determination of combat 
status.  Gaines v. West, 11 Vet. App. 353 (1998).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet App 296 (1999); Cohen, 10 Vet. App. 
at 138.

In the present case the veteran initially testified that he 
was awarded a Bronze Star medal and that he was medevaced 
because of his hearing loss.  However, further questioning by 
his representative revealed that he was in fact awarded a 
Vietnam Service Medal with a Bronze Star.  His records show 
that he was present during an unnamed campaign, but there is 
no documentary evidence that demonstrates that he was ever in 
combat.  The records are negative for the award of a Combat 
Infantryman's Badge, Purple Heart or any awards for valor, 
particularly a Bronze Star with V device, or any other awards 
or decorations denoting direct combat participation.  His 
service medical records are negative for evidence that he was 
medevaced because of hearing loss.  Consequently, the Board 
concludes that the veteran was not engaged in combat with the 
enemy.  The death of Cpl. Mc Kinney, alleged to be a 
stressor, occurred before the veteran entered military 
service.

Since the Board has determined that the veteran did not 
engage in combat with the enemy, it must determine whether 
the claimed stressors are corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events.  In this case, the veteran 
has alleged that he experienced traumatic events during 
service.  However, the accounts that he has provided 
regarding stressors are incomplete or unverifiable and are 
also vague and contradictory.  The service records do not 
corroborate the veteran's statements, and the veteran has not 
supplied the necessary details to verify that any stressor 
events took place.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet.App. 406 (1991).  
Further, if the veteran does not reveal the alleged 
stressors, together with the dates and places, there is no 
way to corroborate, or even attempt to corroborate, the 
information.  Swann v. Brown, 5 Vet.App. 229, 233 (1993).

Although lay evidence of a PTSD stressor is generally 
presumed to be truthful, where the appellant's testimony as 
to his Vietnam combat experience is inherently incredible 
neither the Board nor the Court is required to accept his 
assertions as true.  Samuels v. West, 11 Vet. App. 433 
(1998).

In the present case the Board finds that the veteran's 
various accounts of stressors are inherently incredible.  The 
veteran has testified that he was transferred out of Vietnam 
because of his hearing loss.  However, the January 1972 
service Clinical Record Cover Sheet indicates that his unit 
in Vietnam had him transferred because of heroin use. 

The veteran also indicated during his June 1987 examination 
that he finally got a nonjudicial punishment (Article 15) 
implying that his first problem with discipline occurred late 
in his active service, after his time in Vietnam.  However, 
the record shows that he received nonjudicial punishment in 
May, July and August 1971, prior to his time in Vietnam.  Of 
the three instances of nonjudicial punishment after his 
return from Vietnam, two, one in April and one in May 1972 
involved breaches of integrity.  

His account of stressors has varied.  In June 1987 he 
remembered only that he saw children eating out of a garbage 
dump and that Vietnam was pretty.  By August 1993 he had 
added the loss of a close friend and the wounding of another, 
in addition to being attacked several times.  In October 1993 
he related seeing friends die and bodies torn apart.  During 
his hearing he did not indicate that he saw any friends die.  

For the above reasons the Board finds that the veteran's 
testimony is not credible and that there must be 
corroborating evidence to establish that he was in combat and 
that he was exposed to stressors.  See Gaines, Samuels. 

Since the record contradicts rather than corroborates the 
veteran's accounts of his service, the Board finds that he 
did not engage in combat and that there is insufficient 
evidence to establish a stressor.  Therefore, the diagnosis 
of PTSD cannot stand.  Clyburn, Cohen, Moreau.

Increased Rating

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's left hearing loss, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of hearing impairment is based upon examinations 
conducted using controlled speech discrimination tests 
together with the results of pure tone audiometric testing.  
To evaluate the degree of disability from defective hearing, 
the revised rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  Evaluations 
range from 0 to 100 percent and are based on organic 
impairment of hearing acuity within the conversational voice 
ranges (1,000, 2,000, 3,000 and 4,000 cycles per 
second/Hertz), as measured by controlled speech or other 
audiometric testing. 38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110.  Evaluations derived from the Schedule are intended 
to make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.  For VA purposes, impairment of auditory 
acuity means organic hearing loss for speech. 38 C.F.R. § 
4.87.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that although an entire review of clinical 
history in a given case is important to a complete 
understanding of the disability at issue, where entitlement 
to compensation has already been established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The four-frequency puretone average during the April 1998 VA 
examination was 18.75 decibels in the left ear.  Speech 
audiometry revealed speech recognition of 100 percent in the 
left ear.  This is evaluated as level I hearing loss in the 
left ear.  38 C.F.R. §§ 4.85, 4.87, Table VI.  If impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII; the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  The Board notes that service connection has been 
denied for hearing loss of the right ear.  Therefore, Level I 
hearing loss in the left ear combined with no service-
connected hearing loss in the right ear is rated as 
noncompensably (0 percent) disabling.  38 C.F.R. §§ 4.85, 
4.87, Table VII, Diagnostic Code 6100.

The Board has carefully reviewed the entire record regarding 
the increased rating issue; however, the Board does not find 
the evidence to be so evenly balanced that there is any doubt 
as to any material issue.  38 U.S.C.A. § 5107. 


ORDER

The appeal of the issue of service connection for PTSD is 
denied. 

Entitlement to an increased evaluation for defective hearing 
of the left ear is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

